Case 1:20-cv-00849-CKK Document 89-9 Filed 05/29/20 Page 1 of 5




           EXHIBIT I
        Case 1:20-cv-00849-CKK Document 89-9 Filed 05/29/20 Page 2 of 5




                         DECLARATION OF NATALIE EPPS
                STAFF ATTORNEY AT THE PUBLIC DEFENDER SERVICE

I, Natalie Epps, certify under penalty of perjury that the following statement is true and correct
pursuant to 28 U.S.C. § 1746.


1.     My name is Natalie Epps. I make these statements based upon my personal knowledge.

2.     I am an attorney in the Parole Division at the Public Defender Service for the District of
       Columbia.

3.     I represent Keon Jackson, a man who was incarcerated at the Correctional Treatment
       Facility in the District of Columbia in March.

4.     On March 24, 2020, I filed an emergency grievance on Mr. Jackson’s behalf with
       Director Quincy Booth by e-mailing Director Booth Mr. Jackson’s signed emergency
       grievance.

5.     A true and correct copy of my March 24th e-mail to Director Booth is attached to this
       declaration.


       Executed on the 28th day of May 2020, in Washington, D.C.



                                                     /s/ Natalie Epps
                                                     Natalie Epps
                                                     Staff Attorney
                                                     Public Defender Service for DC
                                                     633 Indiana Ave. NW
                                                     Washington, DC 20004
                  Case 1:20-cv-00849-CKK Document 89-9 Filed 05/29/20 Page 3 of 5




From:                                Natalie Lawson
Sent:                                Tuesday, March 24, 2020 8:53 PM
To:                                  quincy.booth@dc.gov
Subject:                             Keon Jackson, 334-073 Emergency Grievance
Attachments:                         Keon Jackson Emergency Grievance.pdf


Dear Director Booth,

I represent Keon Jackson, DCDC No. 334073. Attached is an Emergency Grievance filed by Mr. Jackson. Mr. Jackson will also
provide a copy to his case manager.

Regards,

Natalie Epps, Staff Attorney
Parole Division
Public Defender Service for the District of Columbia




                                                               1
                 t ...~1:20-cv-00849-CKK
         t=:_M~Case     .. 1 rw/  c _n\,:.. Document 89-9 Filed
                                                            (.O"'           • ,t6f
                                                                   t) • \, Page
                                                                05/29/20           4 of~
                                                                                       5      1 1' ,111111 1
                                                                                                                                                                                                 1

             '-l'-- -1-1"'" \     "''"" 1r-\J~NC..r:. ,..                ,1 .,.Jill._
*        • * ..----- ------ - - -L__.__,U'-J\ f\ C:"j ~ """'                             A 11,11l,1111 111H

                                                                                                                            11 t11I I t •~,11'1 I 11 It fi \ tt41\,H ti
                         DIS I RIC I ()I, COi lJMBIA
                         IJl·.PAR l'Ml~N I o i: ( '()Kltl C l IC IN~                                                       !,IHI V"t l( I I llflllf•lli1' !11f/
                                                                                                                           <rl( II VA N< l NI IMIU R
DOC              INMATE INl-'ORMAL
OPO-•DT-• RESOULUTIO N/GRIEV AN( l ~ 1-"0KM
1'Me - - - • N T
                                                                                                                           II
ST1<:r I: INFORMAL RESOLUTION (To I~ l'om1,lch1fl hy l111n11h'1
     •    lninote 1111~ the(~) llny, oiler 1ri~cri111_,1 incident h• " '''""t rct111,,qt
     •    ~uhm it tlw, form tu your hnu, ing UIIII l 'o, c M1111uller t'u.,l' Mnnnj!cr, ~ ill tt•-1•111111 It• 11.1q 11, Q( wlll,111 11 ~.. ' e. I h1,- 1t1p" il,i,;,



St Ll·C r OFl·ll'I JSt:RVICFo,; NLEDI.I>
                                                                                                                                                       I~1 t"\ I~o    1



 , h 1cility ·1rnn-,fcr                                                   , l'n,pcr1y                                                                             •       I 11• 1111,1,:i
 ,c I· ire !-iulcty and Sanilat ion                                   ,      o,;cnh.:ncc c11mr11tuli1111, 1nll l •l'1III    1   1   \IN 1lt ll 11l11,,,                   M,11111wi111P11I
  , Program and Activitic-.                                           , ' I IIHlllCC                                                                                      I }ltll "lllll/1111111
 ,c Personal I lygienc                                                    , ({ uh:• u11d l<q1.11l11tl1111~                                                                I tu11, 1,111 ,ut I•111
 c Case Management Service,                                           • • ',tun ., rc,,tnic111                                                                            1).lf!->1\'   U1ttl   I), I IH II\!
 •   Ilcalth Care                                                     , , I oc,<l 1'l•rvk c                                                                               I 111!11 ,1, I I ,1, 1111 1
 M   Communications (mail. vbit'i, telephone.
     lcp_JI)                                                                                                                                                              1   ,1111 1
PLFASI· EX PLAIN NAl URr-. OF COMPLAIN I:
DurlnQ the COVID-19 pandemic, DOC has failed to 1) take ona CIIOIIS within llt JJOW9f to rwl,u,.,


         __                       _      .                                    Juu111tr ~lguutu1 L,4-Y-J
                               ••• FOR l>OC <,:OMPLt;TlQN Ut;LOW lJUS LINt; • ♦♦
                                                                                                             llt1Ml 11 l l(1(111ftt111 ,11,
2) make _!Ure the each inmate receives, free of charge, an lndlvdluol llUppfy c,111M<l 9(.l/1JJ h,r hti1f11«.hl l,1111(l11,ief,1,,, ,
towel§, toilet Qaper,_runnlnq wat~.r. and facial tissue. 3) 'Pl[ ASE: SlL Ar I ACI ILIJ UHLL I •             \
                                                                                                                                                     ,,.,q
                                                                                                                                                                 JV                     .:71._
                                                                                                                                                                                                 ,,,,,,Q,


ACTION TAKF.N:




                                                      CA.Sf'. Mi\NA<itM .SU;NATI/Mf-:
     •    Inmate has live (5J bu~mc~s dJy'I to , uhm,t grievance 111 I<,I' ( ,,ordl11"11,1 l111t:, , ~~Jtim-.                            r11,,,, I   •~• l'A1111,,1,, ,

STEP 2: FORMAL INMATE GRIEVANC E (U;P t;OOkUINATON ICfl,SPONNl•'. I
                                                                                                              l•A I fl. Uf1,' .-l~flfh
  •   Inmate Gnevance Coordinator will rc<1[)(1nd 10 v 11.v1in1.e w,tlw, 1,0crn ( I ~ I t,u,:i1111. ,11 ,1.,v- 1,f ,v, tf•t
ACTION TAKF.N: _ _ _ _ _ __ _ __ _ _ _ _ _                                                M _ __




                          l'liMATF. (; Rl f'.VAN( 'f. ( 'OOJUJl!ltA rote ,ti{ ,•u                    , (, JO'
     •    Inmate ha, li,e ( 5 J bvs1oe,c; da,,~ to c:uhm,t " req11ec:t for /\1lmrr,,.,fr,1ftv~ i:,              ,,,,,.,11 11t ,1,, W"'''' 11
STEP 3: WARDE~•~ Rt:fJ (j f_,S T fOR AIJMt,f~,n kt\ I IVt . Mt\1f- h V
     •    The ~a,den \lr tll ~s.ue a r~,e 10th< llllC"lt11'l(.C               .,,.,1,,,. f1f11 "" I I', , t,,.., w . ,1, , ,., ,,. .. ,,.,
.\CTlO~ TAKE!li :




                                                            w AfWf' " qJ(,''IA.Jf MJ'                                                                     I, -'t I J'
     •    Ar.~           _-,~el 1 . l)tp(,"', r)lrw,,,, ''"'"' ,,.,, ~,.        r•i•tJ r ,, ,- , .,,r.:,,~.      ,,7,. ,,, ,             ,1,,, . , .. ,.         ,,, ,,, ,,_ " ~-·                    ,,
          ~~r..u ~ f~ ~,od 1,, tlle ~...:                    I
       Case 1:20-cv-00849-CKK Document 89-9 Filed 05/29/20 Page 5 of 5



 *Page 2 of 2•
 F.mer2cncy Inmate Informal Resolution/Grievance Form For:


~eO/J -S/i«t6DN                3>>~ 01-S
 I INMATE NAMEJ IDCDC #]

 During the COVID-19 pandemic. DOC has failed to (continued from original form):
 3) provide no-touch trash cans for tissue/paper towel disposal
 4) ensure access to hand sanitizer containing at least 60% alcohol when inmates do not have
 access to hand soap and running water
 5) provide access to showers for inmates on each unit and increased access to clean laundry
 6) require that all DOC staff wear personal protective equipment, including masks and gloves
 7) take each inmate· s temperature daily to identify potential COVID-19 infections
 8) verbally assess each inmate daily to identify potential COVID-19 infections
 9) conduct immediate testing for anyone displaying symptoms of COVID-19
 10) provide masks for any individual displaying or reporting COVID-19 symptoms
 11 ) communicate with inmates to provide information about COVID-19, reducing the risk of
 transmission, and any changes in policies or practices
 12) provide inmates with an adequate supply of disinfectant hand wipes and disinfectant
 products effective aga inst the virus that causes COVID-19 (at the manufacturer·s recommended
 concentration) to clean cells and other surfaces
 13) clean and disinfect frequently touched surfaces and common areas with disinfectant products
 effective against the virus that causes COVID-19 (at the manufacturer·s recommended
 concentration) every two hours
 14) ensure individuals identified as having or having been exposed to COVID-19 are properly
 quarantined in a non-punitive setting. with continued access to showers. recreation, mental health
 services. reading materials. and personal property
 15) respond to all emergency requests for medical attention within an hour
 16) increase access to unmonitored. confidential legal calls to reduce the need for defense teams
 to enter into the facility
 17) facilitate video and telephone conferencing as an alternative to in-person court appearances
 18) have a medical expert monitor the facility to assure compliance with these conditions



                                                                      (S. z</,ZO
                                                                     Date
